DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 07/13/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species B, Embodiment of Fig. 2, claims 1-5, 7-8, 12, and 14-20, in the reply filed on 07/13/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2018 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, in the limitation of the claim, “the elastic wave device according to Claim 1, wherein the interdigital transducer electrode mad made of Al, Cu, Pt, …”, the underlined word ‘mad’ should be replaced by ‘is’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0169444 A1 (Higuchi) and further in view of US 2016/0294354 A1 (Saijo).
Regarding claim 1, Higuchi discloses, an elastic wave device comprising: 
an elastic wave element chip (2; surface acoustic wave element; Fig. 1; [0094]); 

    PNG
    media_image1.png
    478
    588
    media_image1.png
    Greyscale

at least one bump (3; bump; Fig. 1; [0097]) electrically connected to the elastic wave element chip (2); 
a package substrate (1; mounting substrate; Fig. 1; [0097]) including an electrode (4; lands; Fig. 1; [0095]) bonded to the at least one bump (3), 
the elastic wave element chip (2) being mounted on the package substrate (1) with the at least one bump (3) (Fig. 1; [0095] – [0097]); and 
a sealing resin portion (5; sealing resin; Fig. 1; [0098]) covering the elastic wave element chip (2) on the package substrate (1); 
wherein a space (8; space; Fig. 1; [0098]) surrounded by the elastic wave element chip (2), the package substrate (1), and the sealing resin portion (5) is provided (Fig. 1; [0095] – [0098]), 
the elastic wave element chip (2) includes: 
a substrate (piezoelectric substrate; Fig. 1; [0094]) having piezoelectricity and including a first main surface (bottom surface of 2) adjacent to the space (8) and a second main surface (top surface of 2) facing away from the space (8) (Fig. 1; [0094]); 
an interdigital transducer electrode (interdigital electrode; Fig. 1; [0094]) disposed in a first region (as annotated on Fig. 1) of the first main surface (bottom surface of 2); and 
But Higuchi fails to teach explicitly, at least one pad electrode disposed in a second region of the first main surface;
the second region is closer to the second main surface than the first region; and 
the at least one pad electrode is bonded to the at least one bump.  
However, in analogous art, Saijo discloses, at least one pad electrode (14; pad electrode portion; Fig. 1; [0065]) disposed in a second region (as annotated on Fig. 1) of the first main surface (top surface of multilayer film 3; Fig. 1; [0066]);
the second region (as annotated on Fig. 1) is closer to the second main surface (bottom surface of multilayer film 3) than the first region (where the interdigital transducer electrodes 11 are located as annotated on Fig. 1); and 
the at least one pad electrode (14) is bonded to the at least one bump (7; external connection terminal; Fig. 1; [0065]).  

    PNG
    media_image2.png
    382
    512
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Higuchi and Saijo before him/her, to modify the teachings of a piezoelectric component including a surface acoustic wave element as taught by Higuchi and to include the teachings of pad electrodes of multilayer film located at the sides to accommodate longer external connection bumps as taught by Saijo since the arrangement would ensure reliable connection of device pad electrodes to external bumps which would eventually improve device yield. Absent this important teaching in Higuchi, a person with ordinary skill in the art would be motivated to reach out to Saijo while forming a piezoelectric component of Higuchi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein the second region (as annotated on Fig. 1) is closer to a periphery (left and right sides of multilayer film 3) of the first main surface (top surface of multilayer film 3) than the first region (as annotated on Fig. 1) (Fig. 1; [0065] – [0066]; Saijo Reference).  

Regarding claim 3, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein a length (L2; Fig. 1; Saijo Reference) between the second main surface (as annotated on Fig. 1) and the second region (as annotated on Fig. 1) of the substrate having piezoelectricity is shorter than a length (L1; Fig. 1; Saijo Reference) between the second main surface and the first region of the substrate having piezoelectricity (Fig. 1; [0065] – [0066]; Saijo Reference).  

    PNG
    media_image3.png
    393
    524
    media_image3.png
    Greyscale


Regarding claim 4, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein the at least one pad electrode (14) includes a plurality of pad electrodes (Fig. 1; [0065]); and 
Note: In MPEP 2144.04 (VI) (B), it is stated that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, implementing plurality of pad electrodes has no patentable significance in the instant case.
a length (L3; Fig. 1; Saijo Reference) between the second main surface (as annotated on Fig. 1) of the substrate having piezoelectricity and a surface (top) of each of the plurality of pad electrodes (14) is shorter than a length (L1) between the second main surface (as annotated on Fig. 1) of the substrate having piezoelectricity and the first region (as annotated on Fig. 1) (Fig. 1; [0065] – [0066]; Saijo Reference).  

    PNG
    media_image4.png
    393
    524
    media_image4.png
    Greyscale


Regarding claim 5, Higuchi discloses, the elastic wave device according to Claim 4, wherein the sealing resin portion (5) covers an outer peripheral surface (left side) of the bump (3) between the second region (as annotated on Fig. 1) of the first main surface (as annotated on Fig. 1) of the substrate having piezoelectricity and the package substrate (1) (Fig. 1; [0095] – [0097]).  

    PNG
    media_image5.png
    480
    598
    media_image5.png
    Greyscale


Regarding claim 7, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, 
wherein the substrate having piezoelectricity (2 and 3; support substrate and multilayer film; Fig. 1; [0057]; Saijo Reference) includes: 

    PNG
    media_image6.png
    393
    524
    media_image6.png
    Greyscale

a supporting substrate (2 and 4; support substrate and high acoustic velocity film; Fig. 1; [0057]; Saijo Reference);
a low-acoustic-velocity film (5; low-acoustic-velocity film; Fig. 1; [0057]; Saijo Reference) disposed on the supporting substrate (2 and 4); and 
a piezoelectric film (6; piezoelectric thin film; Fig. 1; [0057]; Saijo Reference) disposed on the low-acoustic- velocity film (5); 
an acoustic velocity of a bulk wave that propagates through the low-acoustic-velocity film (5) is lower than an acoustic velocity of an elastic wave that propagates through the piezoelectric film (6) (Fig. 1; [0057]; Saijo Reference); and 
Note: The examiner notes that although Saijo teaches the inequality for bulk waves that propagates through the piezoelectric film, with the choice of right material, the inequality can still hold for elastic wave that propagates through the piezoelectric film. The limitation is considered taught by Saijo.
an acoustic velocity of a bulk wave that propagates through the supporting substrate (2 and 4) is higher than an acoustic velocity of an elastic wave that propagates through the piezoelectric film (6) (Fig. 1; [0057]; Saijo Reference).  

Regarding claim 8, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 7, wherein the piezoelectric film (6) is made of LiTaO3, LiNbO3, ZnO, AlN, or PZT (Fig. 1; [0060]; Saijo Reference); 
the low-acoustic-velocity film (5) includes at least one material selected from the group consisting of silicon oxide, glass, silicon oxynitride, tantalum oxide ([0058]; Saijo Reference), and 
a compound that contains silicon oxide containing fluorine, carbon, or boron ([0058]; Saijo Reference); and 
the supporting substrate (2 and 4) includes at least one material selected from the group consisting of silicon, aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, sapphire, lithium tantalate, lithium niobate, quartz crystal, alumina, zirconia, cordierite, mullite, steatite, forsterite, magnesia, and diamond ([0057]; Saijo Reference).  

Regarding claim 14, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein the interdigital transducer electrode (11; interdigital transducer electrode; Fig. 1; [0062])  is corrected by the examiner) made of Al, Cu, Pt, Au, Ag, Pd, Ti, Ni, Cr, Mo, W, or an alloy mainly including any of Al, Cu, Pt, Au, Ag, Pd, Ti, Ni, Cr, Mo, or W (Fig. 1; [0062]; Saijo Reference).  

Regarding claim 15, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein the at least one pad electrode (14, part of wiring electrode 12; Fig. 1; [0063] – [0064]) is made of Al, Cu, Pt, Au, Ag, Pd, Ti, Ni, Cr, Mo, W, or an alloy mainly including any of Al, Cu, Pt, Au, Ag, Pd, Ti, Ni, Cr, Mo, or W ([0063] – [0064]; Saijo Reference).  

Regarding claim 16, Higuchi discloses, the elastic wave device according to Claim 1, wherein the package substrate (1) includes a support (mounting substrate, which can work as a support) (Fig. 1; [0094]); and the support is made of a ceramic substrate ([0094]).  

    PNG
    media_image1.png
    478
    588
    media_image1.png
    Greyscale


Regarding claim 17, Higuchi discloses, the elastic wave device according to Claim 16, wherein the electrode (4) included in the package substrate (1) is disposed on a main surface (top surface) of the support (mounting substrate) (Fig. 1; ([0094] – [0095]).  

Regarding claim 18, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein the electrode (7) included in the package substrate is made of Au ([0065]; Saijo Reference). 

    PNG
    media_image6.png
    393
    524
    media_image6.png
    Greyscale

Note: Saijo teaches in para. [0065] that the external connection terminal 7 is preferably made of a metal stud bump. A stud bump made of Au is used, but a metal material aside from Au may be used instead. Therefore, it can be concurred that combining Higuchi and Saijo, the electrode included in the package substrate can be made of Au.

Regarding claim 19, the combination of Higuchi and Saijo teaches, the elastic wave device according to Claim 1, wherein the at least one bump (7; external connection terminal; Fig. 1; [0065]; Saijo Reference) is made of Au ([0065]; Saijo Reference).  

Regarding claim 20, Higuchi discloses, the elastic wave device according to Claim 1, wherein the sealing resin portion (5 or 10; resin film) includes an epoxy resin or a polyimide resin (Fig. 1; [0102]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 12, the closest prior art, US 2004/0169444 A1 (Higuchi), in combination with US 2016/0294354 A1 (Saijo), fails to disclose, “the elastic wave device according to Claim 7, wherein the supporting substrate is a silicon substrate; the elastic wave element chip further includes an electrical insulating layer covering a portion of the first main surface of the substrate having piezoelectricity; the electrical insulating layer extends from the second region to the first region; and a portion of the electrical insulating layer is interposed between the pad electrode and the second region”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0103372 A1 (Chen) - A package structure is disclosed including an integrated circuit die, an encapsulant at least laterally encapsulating the integrated circuit die, a redistribution structure on the integrated circuit die and the encapsulant, a connector support metallization coupled to the redistribution structure, a dummy pattern, a second dielectric layer, and an external connector on the connector support metallization. The redistribution structure comprises a first dielectric layer having a first surface disposed distally from the encapsulant and the integrated circuit die.
2. US 2017/0063328 A1 (Tochishita) - An elastic wave device is disclosed including an elastic wave element which includes a piezoelectric substrate, an IDT electrode, and a pad electrode including a joining layer, a package substrate provided with an electrode land, and a bump electrode which joins the pad electrode and the electrode land. The joining layer includes a first principal surface and a second principal surface, the first principal surface side of the joining layer and the bump electrode are joined together to define a joining portion, and an alloy layer is formed at the joining portion. 
3. US 2010/0225202 A1 (Fukano) - A highly reliable acoustic wave device is disclosed wherein deterioration of electrical characteristics due to deformation of a protective cover is suppressed. The acoustic wave device has a piezoelectric substrate propagating an acoustic wave, an excitation electrode arranged on a first main surface of the piezoelectric substrate, a columnar outside connection-use electrode electrically connected to the excitation electrode, a protective cover having a hollow accommodating space in which the excitation electrode is accommodated on the first main surface and a conductive layer connected to the electrode on the protective cover.
4. US 2009/0051245 A1 (Takayama) - A surface acoustic wave device is disclosed including a piezoelectric substrate and a lid spaced apart from each other oppositely by a specific interval. A comb electrode and a pad electrode are provided to the piezoelectric substrate on a main surface on the lid side, and an external terminal is provided to the lid on a surface on the opposite side to the piezoelectric substrate. Further, the surface acoustic wave device includes a connection electrode that electrically connects the pad electrode and the external terminal, and an insulator interposed between at least one of the main surface of the piezoelectric substrate and the pad electrode and the lid.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408)918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/12/2022